NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued December 12, 2006
                             Decided January 25, 2007

                                        Before

                          Hon. WILLIAM J. BAUER, Circuit Judge

                          Hon. JOHN L. COFFEY, Circuit Judge

                          Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1397

RAOUL A. HUGHES,                                 Appeal from the United States
             Plaintiff-Appellant,                District Court for the Central
                                                 District of Illinois.
      v.

MITSUBISHI MOTORS NORTH                          No. 04 C 1052
AMERICA, INC., f/k/a MITSUBISHI
MOTOR MANUFACTURING OF                           Michael M. Mihm,
AMERICA, INC.,                                   Judge.

                  Defendant-Appellee.


                                     ORDER

       Raoul Hughes, an assembly line worker for Mitsubishi Motors North
America, Inc., was fired in August 2003 after he allegedly assaulted his supervisor.
Hughes had previously accused this particular supervisor of race discrimination
and retaliation, so he sued Mitsubishi under Title VII of the Civil Rights Act of 1964
for retaliatory discharge. See 42 U.S.C. § 2000e-3(a). The district court granted
summary judgment for Mitsubishi on the ground that Hughes lacked evidence of a
causal connection between his prior accusations and his termination. We affirm.
No. 06-1397                                                                  Page 2

       Hughes was hired full-time by Mitsubishi in January 2001. Beginning in
2002 he named supervisor Gary Scott in several charges of race discrimination and
retaliation, the last of which was filed in March 2003. In July 2003 Scott received
notice of a problem with the assembly line that Hughes operated. The parties agree
that Scott confronted Hughes about the issue and that the two engaged in a heated
argument, but from there the stories diverge.
       In his deposition, Mitsubishi’s Employee Relations Representative, Omar
West, reports that Scott (who passed away before he could provide evidence in this
case) sought him out immediately after the incident and complained that Hughes
had sworn at him and struck him in the face. According to West, Scott was holding
the right side of his face and staggering while he talked. And West observed that
the right side of Scott’s face was red. When questioned by West, Hughes denied
hitting Scott but acknowledged having waved his hand in Scott’s direction. West
interviewed several other employees who were in the vicinity of the argument, but
none of them saw Hughes punch Scott. The police were called, and Hughes was
arrested and charged with battery. Based on the statements of Scott and Hughes,
Scott’s physical appearance immediately after the argument, and the fact that
Scott’s broken glasses were found 15 feet from where he quarreled with Hughes,
West concluded that Hughes had punched Scott. West recommended to
management that Mitsubishi fire Hughes, and he was later discharged. In his
deposition, Hughes denies having punched Scott but admits telling West that he
had waved his hand at Scott. He maintains that earlier that evening Scott had
bragged that Hughes would be “snapping” tonight and that they would “get him out
of here.”
      In November 2003 Hughes brought suit claiming retaliatory discharge.
Mitsubishi moved for summary judgment, arguing in part that Hughes could not
show a causal connection between his protected activity and his termination. In his
response to Mitsubishi’s motion, Hughes cited the standard we previously used to
evaluate retaliation cases under the direct method, see, e.g., Fine v. Ryan
International Airlines, 305 F.3d 746, 751-52 (7th Cir. 2002), and argued that he had
evidence supporting each of the elements. The district court disagreed. The court
reasoned that any racial animus harbored by Scott could not be imputed to
Mitsubishi because Scott did not make the decision to fire Hughes.
      Summary judgment is appropriate if the moving party demonstrates the
absence of any genuine issue of material fact and that the party is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(c); see Mannie v. Potter, 394 F.3d
977, 982 (7th Cir. 2005). To prevail on his retaliation claim under the direct
method, Hughes had to present direct evidence that he suffered a materially
adverse action after engaging in protected activity. See Burlington Northern &
Santa Fe Ry. v. White, 126 S. Ct. 2405, 2415 (2006); Stone v. City of Indianapolis
Pub. Utils. Div., 281 F.3d 640, 644 (7th Cir. 2002). We review a grant of summary
No. 06-1397                                                                    Page 3

judgment de novo, drawing all reasonable inferences in Hughes’s favor. See Sublett
v. John Wiley & Sons, Inc., 463 F.3d 731, 735 (7th Cir. 2006).
       On appeal Hughes argues that Scott’s racial animus can be attributed to
Mitsubishi and that there was a causal connection between Hughes’s protected
activity and his being fired. Although the district court ruled in favor of Mitsubishi
because it concluded that a causal connection was lacking, we have “jettisoned the
causal link analysis.” Phelan v. Cook County, 463 F.3d 773, 787 (7th Cir. 2006). As
noted above, Hughes instead needed to present direct evidence that a materially
adverse action followed his participation in protected activity. White, 126 S. Ct. at
2415; Stone, 281 F.3d at 644. Circumstantial evidence that the employee suffered a
materially adverse action because he engaged in protected activity (like filing a
charge of discrimination) can establish a case of retaliation under the direct
method. Sylvester v. SOS Children’s Vill. Ill., Inc., 453 F.3d 900, 902 (7th Cir.
2006).
       Hughes argues that Scott improperly influenced the decision to fire him, so
Mitsubishi can be held liable for his retaliatory actions. Actions by employees who
are not the ultimate decisionmaker generally do not support a claim that the
decisionmaker’s actions were retaliatory. See Willis v. Marion County Auditor’s
Office, 118 F.3d 542, 546 (7th Cir. 1997). But in cases where the decisionmaker
essentially rubber-stamps a biased employee’s employment recommendation, the
company can be held liable for retaliation under Title VII. See David v. Caterpillar,
Inc., 324 F.3d 851, 860-61 (7th Cir. 2003). We do not find this to be such a case.
Here, Mitsubishi conducted an independent investigation into whether Hughes had
struck Scott. Before taking action, the company interviewed Hughes, Scott, and
several others and took account of the physical evidence. Scott had no more input
into the decision than did Hughes, see Rogers v. City of Chicago, 320 F.3d 748, 754
(7th Cir. 2003), and we do not know what more Mitsubishi could have done to
investigate the incident. Given the undisputed evidence, we cannot conclude that
the district court erred in granting summary judgment.
                                                                         AFFIRMED.